DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 11-12-2020 has been entered.
Claims 7 and 9-19 are pending.
The terminal disclaimer filed 11-12-2020 respecting Patent No. 10,633,902 has been approved.
Information Disclosure Statement
The information disclosure statement filed 02-10-2021 is redundant as the cited reference was previously cited by the applicant.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 7, 9, and 14-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kondratuk (US#10370885).
Regarding claim 7, Kondratuk discloses in Fig. 14-14C a hydraulic door closer 100 mounted between a door and a door frame, comprising:
a housing 120;
a fluid compartment 123 in the housing for holding hydraulic fluid and having a variable volume (cylindrical section with conical end section);
the hydraulic fluid pressure changing in response to ambient temperature changes (col. 5, lines 1-39); and
a piston 280 slidably mounted in the compartment and adapted to move within the compartment in response to changes in the ambient temperature and resulting hydraulic fluid pressure changes in the compartment (col. 5, lines 1-39); and
the hydraulic fluid residing only on one side of the piston during operation of the door closer (right side in Figs. 14-14C).
Regarding claim 9, wherein the piston moves in one direction in response to increased fluid pressure thereby increasing the volume of the compartment (Fig. 14C) and moves in a opposite direction in response to decreased fluid pressure thereby reducing the volume of the compartment (Fig. 14B).
Regarding claim 14, further comprising a spring 282 in the compartment to bias the piston to a first position (Fig. 14B).
Regarding claim 15, wherein the piston moves to a second position when the fluid pressure compresses the spring (Fig. 14C).
Regarding claim 16,  method of maintaining an adjusting internal pressure of a hydraulic door closer 100 mounted between a door and a door frame, the closer having a fluid chamber 123 filled with hydraulic fluid, the method comprising:
sliding a piston 280 in the fluid chamber in opposite directions as pressure of the fluid in the fluid chamber increases and decreases in response to ambient temperature increases and decreases (col. 5, lines 1-39); and
retaining the hydraulic fluid on only one side of the piston as the piston slides in the fluid chamber (right side in Figs. 14-14C).
Regarding claim 17, further comprising biasing the piston in a first direction with a spring 282 in the chamber (Fig. 14B).
Regarding claim 18, further comprising maintaining a fixed volume of fluid in the chamber (e.g. see col. 5, lines 26-28, “maintaining an overall internal oil level”).
Regarding claim 19, wherein movement of the piston changes the volume of the chamber (compare Figs. 14A-14C, see col. 5, lines 1-39).
Allowable Subject Matter
Claims 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to the previously applied prior art have been fully considered and are persuasive.  However, as necessitated by amendment, a new ground(s) of rejection is made above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM L MILLER whose telephone number is (571)272-7068.  The examiner can normally be reached on 9:30 - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WILLIAM L. MILLER
Primary Examiner
Art Unit 3677



/WILLIAM L MILLER/Primary Examiner, Art Unit 3677